Title: To Thomas Jefferson from Ambrose Bayley, 1 May 1806
From: Bayley, Ambrose
To: Jefferson, Thomas


                        
                            Honered Sir
                     
                            Chatham may the 1 1806
                        
                        
                             itak the liberty to send a sekond letter to you on the subject of perpetual motion imost
                            heartyly disere youre patronage under which I have no doubt of showing to the world the long sought object of longitud to
                            my countrys head isubmit the trial of my plan which if it does not suckseed iwill forfeit my darling liberty it shall not be the only advantage arriseing from your
                            care. the missisippi shall become as eassy of access as any river in Amererica Sir if you pleas to answer this direct to
                            Ambrose Bayley Chatham Middlesex county State of Connecticut
                        
                             
                        
                        
                            Ambrose Bayley
                     
                        
                        
                            Sir ibeing in low circumstance idesire you to send mee an order which will answer my expences to
                                Washington as iam determined not to discover it untill isee you
                                personally
                        
                        
                            
                                 Ambrose Bayley
                     
                        
                    